NIX, Chief Justice,
dissenting.
The majority by focusing upon the “rights of the adoptive parent,” even to the extent of questioning the propriety of the standard of proof set forth under the Act,1 23 Pa.C.S. 6301, et seq., [formerly 11 P.S. § 2201, et seq. (repealed) ], see slip op. at note 2, reflects the erroneous premise upon which the majority has proceeded to view this matter. The focus of this legislation is to protect the child and not to punish the alleged offender. 23 Pa.C.S. § 6302(b). The records at issue are confidential, 23 Pa.C.S. § 6339, and *249maintained only for future placement decisions; thus no demonstrable harm to the appellant has been shown.
Moreover, in this case the conduct in question is conceded. The only question at issue is the nature of the admitted conduct. The testimony indicated that when the complainant was between the ages of four to eight years, J.S., the adoptive father, would lie on top of the child, fasten her to the floor, and place open-mouth kisses on her head, neck, and face.2 Clearly, this is not conduct consistent with normal fatherly affection. The Public Welfare Code on sexual abuse, in relevant part, provides that “sexual involvement including the touching ... of the sexual or other intimate parts of a person, for the purpose of arousing or gratifying sexual desire in either the perpetrator or subject child.” 55 Pa.Code § 3940.4.
I am satisfied from the review of this record that the evidence produced by the Department of Public Welfare satisfied their burden. I am therefore of the view that the Order of the Commonwealth Court should be affirmed and the request for the expungement of the records denied.3
Accordingly, I dissent.

. The majority suggests the “substantial evidence test” employed by the statute may "not adequately protect the rights of the accused" and that the “clear and convincing evidence test” would be more appropriate. I strongly disagree. Most encounters of this nature are designed by the perpetrator not to be uncovered. The minor victim is usually the only available witness whose interest must be paramount in these situations. The instant situation must be distinguished from a criminal matter where the rights of the defendant are paramount.


. As to the specific “open-mouth" nature of the alleged kissing, the appellant father, while not describing his kissing as such, did not specifically contest the minor's characterization of the kissing.


. We note that pursuant to 23 Pa.C.S.A. § 6338(b) the information contained in these records is automatically expunged when the subject child reaches the age of 18. Instantly, the subject child was born June 14, 1971 and turned 18 years of age on June 14, 1989. Thus, as a matter of law, the report was expunged in November, 1989. See Brief For Appellee at p. 5. It therefore appears that the issues herein are at best academic.